                                                                       Case 2:16-cv-01362-APG-NJK Document 60 Filed 07/10/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2
                                                                 JAMIE K. COMBS, ESQ.
                                                            3    Nevada Bar No. 13088
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: jamie.combs@akerman.com
                                                                 Attorneys for Bank of America, N.A.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   BANK OF AMERICA, N.A.,                          Case No.: 2:16-cv-01362-APG-NJK
AKERMAN LLP




                                                            13
                                                                                Plaintiff,
                                                            14                                                   STIPULATION AND ORDER FOR
                                                                 vs.                                             DISMISSAL OF BANK OF AMERICA,
                                                            15                                                   N.A.'S CLAIMS AGAINST AIRMOTIVE
                                                                 TIERRA DE LAS PALMAS OWNERS                     INVESTMENTS, LLC
                                                            16   ASSOCIATION; AIRMOTIVE
                                                                 INVESTMENTS, LLC; ABSOLUTE
                                                            17
                                                                 COLLECTION SERVICES, LLC,
                                                            18
                                                                                Defendants.
                                                            19

                                                            20   AND RELATED CASES
                                                            21

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///

                                                                                                             1
                                                                 53804131;1
                                                                      Case 2:16-cv-01362-APG-NJK Document 60 Filed 07/10/20 Page 2 of 2




                                                            1                 Bank of America, N.A. (BANA) and Airmotive Investments, LLC (Airmotive), pursuant to

                                                            2    Rule 41, and said parties having entered into a confidential settlement agreement resolving all

                                                            3    matters at issue herein as between themselves, stipulate to dismiss all BANA's claims against

                                                            4    Airmotive, with prejudice, with each party to bear its own attorneys' fees and costs.

                                                            5    Dated: July 9, 2020.

                                                            6
                                                                 AKERMAN LLP                                         ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            7

                                                            8    /s/ Jamie K. Combs                                  /s/ Timothy Rhoda
                                                                 ARIEL E. STERN, ESQ.                                ROGER P. CROTEAU, ESQ.
                                                            9    Nevada Bar No. 8276                                 Nevada Bar No. 4958
                                                                 JAMIE K. COMBS, ESQ.                                TIMOTHY RHODA, ESQ.
                                                            10   Nevada Bar No. 13088                                Nevada Bar No. 7878
                                                                 1635 Village Center Circle, Suite 200               9120 West Post Road, Suite 100
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, Nevada 89134                             Las Vegas, Nevada 89148
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for plaintiff Bank of America, N.A.       Attorneys for defendant Airmotive Investments,
AKERMAN LLP




                                                            13                                                       LLC

                                                            14

                                                            15

                                                            16                                                   ORDER
                                                            17                                                   IT IS SO ORDERED:
                                                            18

                                                            19

                                                            20                                                   UNITED STATES DISTRICT COURT JUDGE
                                                                                                                 Case No.: 2:16-cv-01362-APG-NJK
                                                            21                                                       7/10/2020
                                                            22
                                                                                                                 DATED
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 53804131;1
